   Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 1 of 11 PageID #:7

J. CT Corporation                                                            Service of
                                                                             Service of Process
                                                                                        Process
                                                                             Transmittal
                                                                             Transmittal
                                                                             10/06/2020
                                                                             10/06/2020
                                                                             CT Log
                                                                             CT Log Number 538358717
                                                                                    Number 538358717
  TO:
  TO:      Sue Carlson
           Sue Carlson
           Target Corporation
           Target Corporation
           1000 Nicollet
           1000 Nicollet Mall
                         Mall
           Minneapolis, MN
           Minneapolis,  MN 55403-2542
                            55403-2542

  RE:
  RE:      Process Served
           Process Served in
                          in Illinois
                             Illinois

  FOR:
  FOR:     Target Corporation
           Target              (Domestic State:
                  Corporation (Domestic  State: MN)
                                                MN)




  ENCLOSED ARE
  ENCLOSED ARE COPIES
               COPIES OF
                      OF LEGAL
                         LEGAL PROCESS
                               PROCESS RECEIVED
                                       RECEIVED BY
                                                BY THE STATUTORY AGENT
                                                   THE STATUTORY AGENT OF
                                                                       OF THE
                                                                          THE ABOVE
                                                                              ABOVE COMPANY
                                                                                    COMPANY AS
                                                                                            AS FOLLOWS:
                                                                                               FOLLOWS:

  TITLE OF
  TITLE OF ACTION:
           ACTION:                  ALICIA STEVENSON,
                                    ALICIA STEVENSON, Pltf.  vs. TARGET
                                                       Pltf. vs. TARGET CORPORATION,
                                                                        CORPORATION, Dft.
                                                                                     Dft.
  DOCUMENT(S) SERVED:
  DOCUMENT(S) SERVED:               -
  COURT/AGENCY:
  COURT/AGENCY:                     None Specified
                                    None  Specified
                                    Case ## 2020L010280
                                    Case    2020L010280
  NATURE
  NATURE OF
         OF ACTION:
            ACTION:                 Personal Injury
                                    Personal  Injury -- Slip/Trip and Fall
                                                        Slip/Trip and Fall
  ON WHOM
  ON WHOM PROCESS
          PROCESS WAS
                  WAS SERVED:
                      SERVED:       CT
                                    C T Corporation System, Chicago,
                                        Corporation System, Chicago, IL
                                                                     IL
  DATE AND
  DATE AND HOUR OF SERVICE:
           HOUR OF SERVICE:         By Process
                                    By ProcessServer
                                               Serveron
                                                      on10/06/2020
                                                         10/06/2020 at 03:47
                                                                    at 03:47
  JURISDICTION SERVED
  JURISDICTION SERVED ::            Illinois
                                    Illinois
  APPEARANCE OR
  APPEARANCE OR ANSWER
                ANSWER DUE:
                       DUE:         None Specified
                                    None Specified
  ATTORNEY(S) // SENDER(S):
  ATTORNEY(S)    SENDER(S):         None Specified
                                    None Specified
  ACTION ITEMS:
  ACTION ITEMS:                     CT has
                                    CT hasretained
                                           retained the
                                                    the current log, Retain
                                                        current log, Retain Date:
                                                                            Date: 10/06/2020,
                                                                                  10/06/2020,Expected
                                                                                              Expected Purge
                                                                                                       Purge Date:
                                                                                                             Date:
                                    10/11/2020
                                    10/11/2020

                                    Image SOP
                                    Image SOP

                                    Email Notification,
                                    Email                Non Employee
                                          Notification, Non  Employee Litigation Target gl.legal@target.com
                                                                      Litigation Target gl.legal@target.com

  SIGNED:
  SIGNED:                           CT
                                    C T Corporation  System
                                        Corporation System
  ADDRESS:
  ADDRESS:                          1999 Bryan
                                    1999        St Ste
                                         Bryan St  Ste 900
                                                       900
                                    Dallas, TX
                                    Dallas, TX 75201-3140
                                               75201-3140
  For
  For Questions:
      Questions:                    877-564-7529
                                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com
                                    MajorAccountTeam2@wolterskluwer.com




                                                                             Page 11of
                                                                             Page       1 //SP
                                                                                     of 1   SP
                                                                             Information displayed
                                                                             Information   displayed onon this
                                                                                                           this transmittal   is for
                                                                                                                 transmittal is  for CT
                                                                                                                                      CT
                                                                             Corporation's record
                                                                             Corporation's           keeping purposes
                                                                                             record keeping     purposes only
                                                                                                                           only and
                                                                                                                                  and is
                                                                                                                                       is provided
                                                                                                                                          provided to
                                                                                                                                                    to
                                                                             the recipient for
                                                                             the recipient   for quick
                                                                                                 quick reference.
                                                                                                        reference. This
                                                                                                                      This information
                                                                                                                           information does does not
                                                                                                                                                  not
                                                                             constitute aa legal
                                                                             constitute    legal opinion
                                                                                                  opinion asas to
                                                                                                                to the
                                                                                                                   the nature
                                                                                                                       nature ofof action,
                                                                                                                                   action, thethe
                                                                             amount of
                                                                             amount      damages, the
                                                                                     of damages,      the answer
                                                                                                          answerdate,date, or
                                                                                                                           or any
                                                                                                                              any information
                                                                                                                                    information
                                                                             contained in
                                                                             contained  in the
                                                                                            the documents
                                                                                                 documents themselves.
                                                                                                              themselves. Recipient
                                                                                                                              Recipient is is
                                                                             responsible
                                                                             responsible for
                                                                                           for interpreting   said documents
                                                                                               interpreting said    documents and and for
                                                                                                                                        for taking
                                                                                                                                             taking
                                                                             appropriate action.
                                                                             appropriate   action. Signatures
                                                                                                    Signatures on  oncertified
                                                                                                                      certified mail
                                                                                                                                 mail receipts
                                                                                                                                       receipts
                                                                             confirm receipt
                                                                                      receipt ofof package
                                                                                                   package only,
                                                                                                             only, not
                                                                                                                     not contents.
                                                                             confirm
                                                                                                                           EXHIBIT B
                                                                                                                         contents.
         Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 2 of 11 PageID #:8



                                                                      Wolters
                                                                      Wolters Kluwer
                                                                              Kluwer

                                   SERVER DELIVERY DETAILS
                           PROCESS SERVER




Date:
Date:                         Tue,
                              Tue, Oct 6,
                                       6, 2020

       Name:
Server Name:                  Sheriff Drop




Entity Served                 Target Corporation

Agent Name

Case Number                   2020L010280

Jurisdiction                , IL
                               IL




                                                                               EXHIBIT B
 Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 3 of 11 PageID #:9




                                                                                                  FILED
                                                                                                  9/28/2020
                                                                                                  9/28/2020 9:19
                                                                                                            9:19AM
                                                                                                                 AM
                                                                                                  DOROTHY BROWN
                                                                                                  CIRCUIT CLERK
                                                                                                  COOK COUNTY,
                                                                                                         COUNTY,ILIL
                                                                                                 2020L010280


 2120 - Served                  2121 - Served
 2220
 2220 - Not
         NotServed
             Served                    Not Served
                                2221 - Not Served
 2320 - Served By Mail          2321 - Served By Mail
 2420 -- Served By Publication .2421
                                2421 - Served By Publication
                                                 Publication
 Summons -- Alias Summons
 Summons                                                                            (08/01/18)
                                                                                    (08/01/18)CCG
                                                                                               CCG 0001 A

                   IN THE
                   IN THE CIRCUIT
                          CIRCUIT COURT
                                  COURT OF
                                        OF COOK COUNTY,
                                                COUNTY, ILLINOIS
                                                        ILLINOIS

 ALICIA STEVENSON
                                  (Name all parties)
                                  (Name     parties)
                                                           Case No
                           V.
                           V.                                                                       erri.i.
                                                                   P Ve.A5
                                                                   P Ve.4566.       )ts-V.tx ccl A T
                                                                             5 v e.e)ts-V.tx
                                                                            . 5 v e.e
                                                                                                   Terr
 TARGET CORPORATION                                                                   rckA tt      516
                                                                                                   51        )
                                                                                                        Ae ly-
                                                                                                      6 Aely-)
                                                                       C-T
                                                                       C-T el)Cl) 0 0
                                                                                    rckA
                                VI SUMMONS U
                                VI SUMMONS U ALIAS
                                             ALIAS SUMMONS       51 Lc15411
                                                   SUMMONS °It)? 51                                         e-
                                                                   0,2                                L-
 To each Defendant:

YOU ARE     SUMMONED and
       ARE SUMMONED          and required
                                   required to
                                             tofile
                                                file an
                                                     an answer to thethe complaint
                                                                         complaint in this
                                                                                       this case,
                                                                                            case, a copy of
                                                                                                          of
which is hereto attached,
                 attached, or otherwise file your appearance and pay the     the required fee within thirty
(30)
(          after service
 30) days after   service of
                          of this Summons,
                                    Summons, not not counting the day of   of service. To
                                                                                       Tofile
                                                                                           file your
                                                                                                your answer or
appearance you need access to  to the internet.
                                      internet. Please
                                                 Pleasevisit
                                                         visitwww,coolccountyclerkofcourt.ote
                                                               wwwcoolccountyclerkofcourt.org to initiate
this process. Kiosks
              Kiosks with
                      with internet
                            internetaccess
                                      access are
                                              are available  at all
                                                  available at  all Clerk's
                                                                    Clerk'sOffice
                                                                            Officelocations.
                                                                                    locations. Please refer
                                                                                                       refer to
              of this document for location information.
the last page of                                information.
 If you
 If you fail
        fail to
             to do
                do so,
                   so,aa judgment
                         judgment by
                                  by default
                                     default may be entered against
                                                            against you
                                                                    you for the relief
                                                                                relief
 requested inin the complaint.
                    complaint.
 To the Officer:
      Summons must
This Summons      must be returned by the officer or other
                                                      other person
                                                            person toto whom
                                                                        whom ititwas
                                                                                  was given
                                                                                      given for
                                                                                             for service,
                                                                                                 service,
with endorsement
      endorsement of of service
                        service and fees,
                                    fees, if any, immediately
                                                  immediatelyafter
                                                               afterservice.
                                                                     service.If
                                                                              If service cannot be made,
                                                                                                     made,
                 shall be
this Summons shall     be returned
                          returned so
                                   so endorsed.
                                      endorsed. This Summons may not    not be served later than thirty  (30)
                                                                                                  thirty (30)
days after its date.




                        Brown, Clerk
                Dorothy Brown, Clerk of
                                     of the Circuit Court
                                                    Courtof
                                                          of Cook County, Illinois
                                                                          Illinois
                                  cookcountyclerkofcourt.org
                                                    Page 11 of
                                                    Page    of 3




                                                                                                           EXHIBIT B
      Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 4 of 11 PageID #:10



kr1

      Summons -- Alias Summons
      Summons                                                                                     (08/01/18) CCG
                                                                                                  (08/01/18) CCG 0001
                                                                                                                 0001BB
      E-filing is now mandatory
      E-filing                        documents in civil cases
                      mandatory for documents             cases with
                                                                with limited
                                                                      limited exemptions.
                                                                               exemptions. To  To e-file,
                                                                                                   e-file, you must
                                                                                                               must first
                 account with an e-filing
      create an account          e-filing service
                                          serviceprovider.
                                                  provider. Visit
                                                             Visithttp://efile.illinoiscourts.gov/service-providers.lum
                                                                   http://efile.illinoiscourts.gov/service-providers.lum
         learn more and to select a service
      to learn                      service provider.
                                             provider. If
                                                       If you need
                                                              need additional help or  or have
                                                                                           have trouble
                                                                                                 troublee-filing,
                                                                                                          e-filing,visit
                                                                                                                    visithttp://
                                                                                                                          http://
      www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with
      www.illinoiscourts.gov/FAQ/gethelp.asp,             with your
                                                               your local
                                                                     local circuit
                                                                           circuit cleric's
                                                                                    cleric's office.

                                                                                       9/28/2020 9:19
                                                                                       9/28/2020 9:19AM
                                                                                                      AM DOROTHY
                                                                                                         DOROTHY BROWN
                                                                                                                 BROWN
      Atty. No.:
            No.: 55633                                               Witness:

kr)
      Atty Name.. CHADWICK & LAKERDAS

      Atty. for. PLAINTIFF                                                  DOROTHY BR
                                                                            DOROTHY                                 Court
               5300 S.
      Address. 5300
      Address.      S.SHORE
                       SHORE DR.,
                             DR.,SUITE 100
                                                                     Date of
                                                                          ofService:
                                                                              Service:
      City: CHICAGO
      City:                                                          (To be inserted by officer on
                                                                     go                         on copy left with
              IL
      State: JL.  Zip: 60615
                  zip: 60615                                         Defendant or other person):
                                                                     Defendant
                 (773) 955-1088
      Telephone: (773)
                     schadwick@chadwicklakerd
              Email.
      Primary Email.




                               Brown, Clerk
                       Dorothy Brown, Clerk of
                                            of the Circuit Court of
                                                                 of Cook County,
                                                                         County, Illinois
                                         cookcountyclerkofcourt.org
                                         cookcountyclerkofcourt.org
                                                               Pnge2of
                                                               Pnge 2of 3




                                                                                                                            EXHIBIT B
                         Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 5 of 11 PageID #:11




                                   OFTHE
                             CLERK OF THE CIRCUIT COURT OF COOK COUNTY
                                                                COUNTY OFFICE LOCATIONS

                         O   Richard JJ Daley Center                    O        Domestic Relations Division
                             50 W Washington                                     Richard JJ Daley
                                                                                            Daley Center
                                       IL 60602
                             Chicago, IL  60602                                  50 W Washington,
                                                                                       Washington, Rm 802802
                         O   District 22 -- Skokie
                             District                                                      IL 60602
                                                                                 Chicago, IL
                             5600 Old Orchard Rd                                 Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                             Skokie,ILIL 60077                          O        Civil Appeals
                                                                                       Appeals
      DATE: 99/28/20T
              /2 8/20T




                         O
                         O   District 33 -- Rolling Meadows
                             District                                            Richard JJ Daley
                                                                                            Daley Center
                             2121 Euclid                                         50
                                                                                 50WW Washington,
                                                                                        Washington, Rm 801
                                                                                 Chicago,ILIL 60602
                                                                                              60602
FILEDDATE:




                                      Meadows, IL
                             Rolling Meadows,      IL 60008
                                                                                 Hours: 8:30
                                                                                          8:30 am -- 4:30 pm
                         o
                         •   District 44 -- Maywood
                             District
                                                                                 Criminal   Department
FILED




                             1500 Isaybrook
                                   Isaybrook Ave                        O        Criminal Department
                             Maywood, IL    IL 60153                             Richard JJ Daley
                                                                                            Daley Center
                                                                                       Washington, Rm 1006
                                                                                 50 W Washington,
                         O   District 55 - Bridgeview
                             District                                            Chicago,ILIL 60602
                                                                                              60602
                             10220 S 76th Ave                                    Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                             Bridgeview, IL IL 60455
                                                                        O        County Division
                         o
                         O   District 6 - Markham
                             District                                            Richard JJ Daley
                                                                                            Daley Center
                                                                                                  Center
                             16501 S Kedzie Pkwy                                 50
                                                                                 5    Washington, Rm 1202
                                                                                  0 W Washington,
                             Markham,
                             Markham,IL  IL 60428                                Chicago, IL
                                                                                 Chicago,  IL 60602
                         O   Domestic Violence Court                             Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                             555 W Harrison                             O        Probate Division
                             Chicago, IL
                             Chicago, IL 60607                                   Richard JJ Daley Center
                         O
                         O   Juvenile Center Building                                  Washington, Rm 1202
                                                                                 50 W Washington,
                                      Ogden Ave,
                             2245 W Ogden    Ave, Rm 13                                    IL 60602
                                                                                 Chicago, IL  60602
                             Chicago, IL
                             Chicago,  IL 60602
                                          60602                                  Hours: 8:30
                                                                                         8:30 am - 4:30 pm
                         O
                         O            Court Building
                             Criminal Court                             O        Law Division
                             2650
                             2650 S California Ave,
                                               Ave,Rm 526                        Richard JJ Daley
                                                                                            Daley Center
                             Chicago, IL
                             Chicago, IL 60608                                        Washington, Rm 801
                                                                                 50 W Washington,
                                                                                           IL 60602
                                                                                 Chicago, IL  60602
                         Daley Center Divisions/Departments
                               Center Divisions/Departments                      Hours: 8:30
                                                                                         8:30 am -- 4:30 pm

                         O   Civil Division                             O        Traffic Division
                             Richard JJ Daley Center                             Richard JJ Daley Center
                                    Washington, Rim
                             50 W Washington,     Rm 601                               Washington, Lower
                                                                                 50 W Washington,     Lower Level
                             Chicago, IL
                             Chicago,  IL 60602                                  Chicago, IL
                                                                                 Chicago,  IL 60602
                             Hours: 8:30
                             Hours:   8:30 am
                                           am -- 4:30 pm                         Hours: 8:30
                                                                                          8:30 am -- 4:30 pm

                         O   Chancery Division
                             Richard JJ Daley Center
                                  Washington, Rm 802
                             50 W Washington,
                                       IL 60602
                             Chicago, IL
                             Hours: 8:30
                             Hours:  8:30 am
                                           am -- 4:30 pm

                                              Brown, Clerk
                                      Dorothy Brown, Clerk of
                                                           of the Circuit
                                                                  Circuit Court
                                                                          Court of
                                                                                of Cook County,
                                                                                        County,Illinois
                                                        cookcountyclerkofcourt.org
                                                        cookcountyclerkofcourt.org
                                                                  Page 33 of
                                                                          of 3
                                                                             3




                                                                                                                    EXHIBIT B
Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 6 of 11 PageID #:12




                                                                                                 FILED
                                                                                                 9/28/2020
                                                                                                 9/28/2020 9:19 AM
                                                                                                 DOROTHY BROWN
                                                                                                 CIRCUIT CLERK
                                                                                                 COOK COUNTY,
                                                                                                        COUNTY, IL

                                                                                                 2020L010280



 2120 - Served                  2121 - Served
 2220
 2220 - Not
         NotServed
             Served                    Not Served
                                2221 - Not
 2320 - Served By Mail          2321 - Served By Mail
 2420 -- Served By Publication -2421 - Served By
                                              By Publication
                                                 Publication
 Summons -- Alias Summons
 Summons                                                                           (08/01/18)
                                                                                   (08/01/18)CCG
                                                                                              CCG 0001 A

                   IN THE
                   IN THECIRCUIT
                          CIRCUIT COURT
                                  COURT OF
                                        OF COOK COUNTY,
                                                COUNTY, ILLINOIS
                                                        ILLINOIS


 ALICIA STEVENSON
 ALICIA STEVENSON
                                  (Name all
                                  (Name all parties)
                                            parties)
                                                           Case No
                           V.

                                                                   P6       .50
                                                                            .5  -c-v-e-e-evs-k-exc.4.1
                                                                               0-c-v-e-e-evs-
                                                                   P65c-5-c c)-rforc",-0-on  kexc.4.1   cterrt-
 TARGET CORPORATION
                                                       c)-rforc",-0-on 516.- \iy)  iy)           516.-\
                                VI SUMMONS UUALIAS
                                VI SUMMONS         SUMMONS 0/0?
                                              ALIASSUMMONS  0/ 0 8 51 LAScli    e., )
                                                                        LASclie.,
                                                               ttleettio,
                                                             eettleettio,     (_et) (e0 )
                                                                              (_et) (e0
 To each Defendant:

YOU ARE     SUMMONED and
       ARE SUMMONED           and required
                                  required to
                                            to file
                                                file an
                                                     an answer to thethe complaint
                                                                         complaint in this
                                                                                       this case,
                                                                                            case, a copy of
                                                                                                         of
which is hereto attached, oror otherwise
                               otherwise file
                                          file your
                                               yourappearance
                                                      appearanceand  andpay
                                                                         paythe
                                                                              therequired
                                                                                  required fee within thirty
                                                                                          fee  within thirty
(30)
(          after service
 30) days after   service of
                          of this Summons,
                                   Summons, not  not counting the day of   of service. To
                                                                                       To file
                                                                                           file your
                                                                                                your answer or
appearance you need access to the internet.
                                     internet. Please
                                                 Pleasevisit
                                                         visitwww.coolccountyclerkofcourt.org
                                                               www.coolccountyclerkofcourt.org to initiate
this process. Kiosks
              Kiosks with
                       with internet
                            internetaccess
                                     access are
                                             are available   at all
                                                  available at  all Clerk's
                                                                    Clerk'sOffice
                                                                            Officelocations.
                                                                                    locations. Please refer to
              of this document for location information.
the last page of                                information.
 If you
 If you fail
        fail to
             to do
                do so,
                   so,aa judgment
                         judgmentby
                                  by default
                                     default may be entered against
                                                            against you
                                                                    you for the relief
                                                                                relief
 requested in the complaint.
                    complaint.
 To the Officer:
      Summons must
This Summons      must be returned by
                                    by the
                                       the officer or
                                                    or other
                                                       other person
                                                             person to
                                                                     towhom
                                                                        whomititwaswas given
                                                                                       given for
                                                                                             for service,
                                                                                                 service,
with endorsement
      endorsement of of service
                        service and fees,
                                    fees, if any, immediately
                                                  immediatelyafter
                                                                afterservice.
                                                                      service.If
                                                                               If service cannot be made,
                                                                                                     made,
                 shall be
this Summons shall     be returned
                          returned so endorsed,
                                      endorsed. This Summons may not be served later than thirty (30)   (30)
days after its date.




                Dorothy Brown,
                        Brown, Clerk
                               Clerk of
                                     of the Circuit Court
                                                    Court of
                                                          of Cook County, Illinois
                                  cookcountyclerkofcourt.org
                                                    Page 11 of
                                                    Page    of 3




                                                                                                          EXHIBIT B
               Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 7 of 11 PageID #:13



         tr,
               Summons -- Alias Summons
               Summons                                                                                     (08/01/18) CCG
                                                                                                           (08/01/18) CCG 0001 B
               E-filing is now mandatory
               E-filing        mandatory for documents
                                               documents in civil cases
                                                                   cases with limited
                                                                               limited exemptions.
                                                                                        exemptions. To  To e-file,
                                                                                                            e-file, you must
                                                                                                                         must first
                          account with an e-filing
               create an account          e-filing service
                                                   serviceprovider.
                                                           provider. Visit
                                                                      Visithttp://efile.illinoiscourts.gov/service-providers.htm
                                                                            http://efile.illinoiscourts.gov/service-providers.htm
2!
!
2       tn        learn more and to select a service
               to learn                      service provider.
                                                      provider. If
                                                                If you need
                                                                       need additional help
                                                                                          help or
                                                                                                or have
                                                                                                    have trouble
                                                                                                          troublee-filing,
                                                                                                                    e-filing,visit
                                                                                                                              visithttp://
                                                                                                                                    http://
               www.illinoiscourts.gov/FAQ/gethelp.asp,
               www.illinoiscourts.gov/FAQ/gethelp.asp, or talk withwith your
                                                                        your local
                                                                              local circuit
                                                                                    circuit cleric's
                                                                                             cleric's office.

                                                                                                9/28/2020 9:19
                                                                                                9/28/2020 9:19AM
                                                                                                               AM DOROTHY
                                                                                                                  DOROTHY BROWN
                                                                                                                          BROWN
                          55633
               Atty. No.: 55633                                               Witness:
        c,
-----
   -=
         (r)
        (r)          Name: CHADWICK & LAKERDAS
               Atty Name:
-0--
,--
 0
  P.,                 for PLAINTIFF
               Atty. for   LAINTIFF
                                                                                     DOROTHY BR
                                                                                     DOROTHY                                 Court
 op.1
((.1
               Address        S. SHORE DR.,
                         5300 S.
               Address.. 5300          DR., SUITE 100
 di
 Iii
 1-                                                                          Date of
                                                                                  ofService:
                                                                                      Service:
               City: CHICAGO
                      CHICAGO
8                                                                            (To
                                                                             (      inserted by officer on copy left with
                                                                              To be inserted
a
Lu
_..i           State:JL
               State:      Zip: 60615
                      IL zip:   60615                                        Defendant or other person):
                                                                             Defendant
LL
u_
               Telephone: (773) 955-1088
               Telephone:(773)  955-1088
                              schadwick@chadwIcklakerd
                       Email. schadwick@chadwicklakerd
               Primary Email,




                                        Brown, Clerk
                                Dorothy Brown, Clerk of
                                                     of the Circuit Court of
                                                                          of Cook County,
                                                                                  County, Illinois
                                                  cookcountyclerkofcourt.org
                                                                        Pop 22of 3
                                                                        Pop




                                                                                                                                     EXHIBIT B
                        Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 8 of 11 PageID #:14




                            CLERK OF
                            CLERK OF THE
                                     THE CIRCUIT COURT OF COOK COUNTY
                                                               COUNTY OFFICE LOCATIONS

                        o
                        O   Richard jJ Daley Center                     O       Domestic Relations Division
                                                                                Domestic
                            50 W Washington                                     Richardjj Daley Center
                                                                                Richard
                                      IL 60602
                            Chicago, IL  60602                                        Washington, Rm 802
                                                                                50 W Washington,        802
                        O   District 22 - Skokie
                            District                                                     IL 60602
                                                                                Chicago, IL 60602
                            5600 Old Orchard Rd                                 Hours: 8:30
                                                                                        8:30 am -- 4:30 pm
                            Skokie, IL
                            Skokie,  IL 60077                           O       Civil Appeals
                                                                                      Appeals
      DATE: 99/28/20T
              /28/20T




                        O   District 33 -- Rolling Meadows
                            District                                            Richard JJ Daley
                                                                                           Daley Center
                            2121 Euclid                                         50 W Washington,
                                                                                50     Washington, Rrn
                                                                                                     Rm 801
                                     Meadows, IL  IL 60008                      Chicago, IL
                                                                                Chicago,  IL 60602
                                                                                             60602
FILEDDATE:




                            Rolling Meadows,
                                                                                Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                        O   District 44 -- Maywood
                            District
                                                                                CriminalDepartment
                                                                                           Department
FILED




                            1500 Maybrook
                                  Maybrook Ave                          O
                            Maywood, IL    IL 60153                             Richard J Daley Center
                                                                                      Washington, Rm 1006
                                                                                50 W Washington,
                        o
                        •   District 55 - Bridgeview
                            District                                            Chicago, IL
                                                                                Chicago,  IL 60602
                                                                                             60602
                            10220
                            10220 S 76th Ave                                    Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                            Bridgeview, IL IL 60455
                                                                        O
                                                                        •       County Division
                        o
                        O   District 6 - Markham
                            District                                            Richard JJ Daley
                                                                                           Daley Center
                            16501 S Kedzie Pkwy                                       Washington, Rm 1202
                                                                                50 W Washington,
                            Markham,
                            Markham,IL 60428                                    Chicago,ILIL 60602
                                                                                             60602
                        O   Domestic Violence Court                             Hours: 8:30
                                                                                         8:30 am -- 4:30 pm
                                    Harrison
                            555 W Harrison                              O       Probate Division
                            Chicago,IL IL 60607                                 Richardjj Daley Center
                                                                                Richard
                        O             Center Building
                            Juvenile Centex                                           Washington, Rm 1202
                                                                                50 W Washington,
                                      Ogden Ave,
                            2245 W Ogden            Rm 13
                                               Ave,Rm                                     IL 60602
                                                                                Chicago, IL  60602
                            Chicago, ILIL 60602
                                           60602                                Hours: 8:30
                                                                                         8:30 am - 4:30 pm
                        O              Court Building
                            Criminal Court                              O       Law Division
                            2650
                            2650 S California Ave,   Rm 526
                                                 Ave,Rm                         Richard J Daley Center
                            Chicago,IL IL 60608                                 50
                                                                                5     Washington, Rm 801
                                                                                 0 W Washington,
                                                                                          IL 60602
                                                                                Chicago, IL  60602
                        Daley Center
                        Daley CenterDivisions/Departments
                                     Divisions/Departments                      Hours: 8:30
                                                                                         8:30 am -- 4:30 pm

                        o
                        O   Civil Division
                                  Division                              O       Traffic Division
                            RichardjJ Daley Center
                            Richard                                             Richard JJ Daley Center
                            50 W Washington,
                            50     Washington, Rm 601                           50 W
                                                                                50 W Washington,
                                                                                      Washington, Lower
                                                                                                     Lower Level
                                      IL 60602
                            Chicago, IL  60602                                  Chicago,ILIL 60602
                                                                                             60602
                            Hours: 8:30
                            Hours:   8:30 am -- 4:30 pm                         Hours: 8:30
                                                                                         8:30 am -- 4:30 pm

                        O   Chancery Division
                            Richard JJ Daley Center
                            50 W
                            50 W Washington,
                                   Washington, Rm 802802
                                      IL 60602
                            Chicago, IL  60602
                            Hours: 8:30
                            Hours:   8:30 am -- 4:30 pm

                                     Dorothy Brown,
                                     Dorothy Brown, Clerk of the Circuit Court
                                                          of the         Court of
                                                                               of Cook County,
                                                                                       County, Illinois
                                                       cookcountyclerkofcourt.org
                                                                  Page33 or
                                                                  Page   or 3
                                                                            3




                                                                                                                   EXHIBIT B
 Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 9 of 11 PageID #:15




                                                                               FILED
                                                                               9/28/2020
                                                                               9/28/2020 9:19 AM
                                                                               DOROTHY BROWN
STATE OF
STATE OF ILLINOIS           )
                            )                                   Atty. No 66633
                                                                         55633 CIRCUIT CLERK
                            ) ss
                            )                                                         COUNTY, IL
                                                                               COOK COUNTY,
COUNTY OF COOK              )
                            )                                                   2020L010280
                      IN THE CIRCUIT COURT OF COOK COUNTY
                                DEPARTMENT LAW DIVISION
                        COUNTY DEPARTMENT

ALICIA STEVENSON,
       STEVENSON,
                                          No.
                                          No.
                     Plaintiff,
                     Plaintiff,

              vs.

TARGET CORPORATION,
       CORPORATION,d/b/a
TARGET


                     Defendant.
                     Defendant.

                                       COMPLAINT

       NOW COMES
       NOW COMES the Plaintiff
                     Plaintiff ALICIA
                               ALICIA STEVENSON, by and
                                      STEVENSON, by and through
                                                         through her
                                                                 her attorneys
                                                                      attorneys

CHAD WICK &
CHADWICK  &LAKERDAS,
            LAKERDAS, and
                      andfor
                          forher
                              hercomplaint
                                  complaintagainst
                                            againstDefendant
                                                    DefendantTARGET
                                                             TARGET CORPORATION.
                                                                    CORPORATION.

d/b/a TARGET CORPORATION,          follows:
             CORPORATION,states as follows:

       1.
       1. On
           OnSeptember
              September28,
                        28,2018,
                            2018,Plaintiff
                                  PlaintiffALICIA
                                           ALICIA STEVENSON
                                                  STEVENSON was
                                                            was shopping
                                                                shopping at
                                                                         at Defendant

TARGET CORPORATION.,
TARGET CORPORATION.,d/b/a TARGET,
                          TARGET, 1 S.
                                    S. State Street, Chicago,
                                                     Chicago, Illinois,
                                                              Illinois.

       2, On
           OnSeptember
              September 28,
                         28,2018,
                             2018,while
                                   whilePlaintiff
                                         PlaintiffALICIA
                                                   ALICIA STEVENSON
                                                          STEVENSON was shopping
                                                                        shopping at

Defendant TARGET
Defendant TARGET CORPORATION.,
                 CORPORATION.,d/b/a
                               d/b/a aa rug                   Plaintiff on
                                        rug fell injuring the Plaintiff              2:00p.m.
                                                                        on or around 2:00p.m.

                    TARGET CORPORATION.,
       3. Defendant TARGET CORPORATION.,d/b/a
                                         d/b/a TARGET
                                               TARGET did not
                                                          not secure
                                                              secure the
                                                                     the rug in a safe

way causing
    causing an
            an unsafe
               unsafe and
                      and dangerous
                          dangerous condition.

      4.. That Defendant TARGET CORPORATION., d/b/a
      4                                       d/b/a TARGET
                                                    TARGET owed
                                                           owed duty to Plaintiff
                                                                        Plaintiff

ALICIA STEVENSON.
       STEVENSON.

                                         d/b/a TARGET
       5. Defendant TARGET CORPORATION., d/b/a TARGET breached
                                                      breached the
                                                               the duty of care to




                                                                                       EXHIBIT B
             Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 10 of 11 PageID #:16




             Plaintiff ALICIA
             Plaintiff        STEVENSON and
                       ALICIA STEVENSON and was otherwise
                                                otherwise careless
                                                          careless and
                                                                   and negligent
                                                                       negligent in
                                                                                 in one
                                                                                    one or
                                                                                        or more of
                                                                                                of the
      kr)
      kr)
             following respects:

      o                     a)
                            a
                            )      Negligently securing rug to display rack.
                                   Negligently
      CD
      CD
                            b)
                            b)     Not inspecting display to make sure it was safe.
                                   Not
      tr,
      tr,
                            c)                         of merchandise.
                                   Improper displaying of merchandise.
0
cJ
csi
csi                         dd)
                             )     No safety
                                   No         features in
                                       safety features in display
                                                          display rack
                                                                  rack to prevent
                                                                          prevent rugs from
                                                                                       from
                                   falling.
                                   falling.
uJ


                    6. As
                        Asaadirect
                             directand
                                    andproximate
                                        proximate result
                                                   result of
                                                          ofone
                                                             one or
                                                                  ormore
                                                                    more of
                                                                          ofthe
                                                                             theforegoing
                                                                                 foregoing negligent
                                                                                           negligent acts or
w
LL
             omissions, ALICIA                        injured and permanently injured, seriously and
                        ALICIA STEVENSON was severely injured

             permanently disabled,
             permanently disabled, experienced
                                   experienced great
                                               great conscious pain and suffering,
                                                                        suffering, and incurred obligations for

             substantial sums of
                              of money for medical,                      expenses, and lost
                                           medical, hospital and related expenses,     lost income.
                                                                                            income.

                     WHEREFORE, Plaintiff ALICIA STEVENSON demands
                                          ALICIA STEVENSON demands judgment
                                                                   judgment against Defendant

             TARGET CORPORATION.
             TARGET CORPORATION.d/b/a
                                 d/b/aTARGET
                                      TARGETin
                                             in an
                                                an amount
                                                   amount in excess of
                                                                    ofFIFTY
                                                                       FIFTY THOUSAND
                                                                             THOUSAND

            ($50,000.00)
            ($50,000.00)DOLLARS plus costs of
                                           of this suit,
                                                   suit, as shall represent fair and just
                                                                                     just compensation,
                                                                                          compensation,




                                                                    E. Chadwick,
                                                          s/Sturgis E. Chadwick, III
                                                          CHADWICK &      & LAKERDAS
                                                                            LAKERDAS
                                                          Attorneys for
                                                                     for Plaintiff
                                                                         Plaintiff


            CHADWICK &     & LAKERDAS
            Attorneys for
                      for Plaintiff
            5300 South Shore Drive
            Suite 100
            Chicago, Illinois 60615
            Chicago,
            (773)
            (773)955-1088
            Service via e-mail will be accepted at schadwick@chadwicklakerdas.com




                                                                                                        EXHIBIT B
       Case: 1:20-cv-06564 Document #: 1-2 Filed: 11/04/20 Page 11 of 11 PageID #:17




tn
to




O

O                        Affidavit
                         Affidavit Pursuant                                222(b)
                                   Pursuant To Illinois Supreme Court Rule 222(b)
kr)
kr)
      Pursuant to the Illinois Code of
      Pursuant                      of Civil Procedure Section 1-109,
                                                               1-109, the undersigned certifies that to
      the best
          best of
               of his knowledge the damages sought in this matter do exceed Fifty Thousand Dollars
      ($50,
      ($50, 000.00).



      s/Sturgis E.
      s/Sturgis E. Chadwick,
                   Chadwick,HI
                             HI             DATE
      Sturgis E.
              E. Chadwick,
                 Chadwick,III




                                                                                                   EXHIBIT B
